NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0580n.06
                            Filed: August 15, 2006

                                           No. 05-6000

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                                )
                                                         )         ON APPEAL FROM THE
       Plaintiff-Appellant,                              )         UNITED STATES DISTRICT
                                                         )         COURT FOR THE WESTERN
v.                                                       )         DISTRICT OF TENNESSEE
                                                         )
JOHNNY B. CAMPBELL,                                      )                           OPINION
                                                         )
       Defendant-Appellee.                               )


BEFORE:        SILER, McKEAGUE, and GRIFFIN, Circuit Judges.

       PER CURIAM. In 2000, Defendant-Appellant Johnny Campbell pleaded guilty to

possession with intent to distribute cocaine and felon in possession of a firearm. The district court

originally sentenced him to 151 months of imprisonment. Campbell appealed, and this court

remanded for resentencing. On remand, the district court sentenced him to 82 months of

imprisonment on each count, to run concurrently. The court denied the Government’s request for

a career-offender enhancement under § 4B1.1 of the United States Sentencing Guidelines (the

“Guidelines”). The Government now appeals, arguing that the district court erred in failing to apply

the enhancement.

       Upon consideration of the entire record and for the reasons stated from the bench at oral

argument, we conclude that the district court committed clear error. There is no question on appeal

that Campbell met the first two elements of the career-offender enhancement – he was at least age

18 years when he committed the instant felony offense, and he was convicted of a controlled
No. 05-6000
United States v. Campbell

substance offense. As for the final element – at least two prior felony convictions of either a crime

of violence or controlled substance offense – Campbell’s two felony drug convictions in 1991 and

his one felony drug conviction in 1989 are sufficient to qualify him as a career offender. Because

the district court failed to calculate properly the advisory Guidelines range, we must vacate

Campbell’s sentence and remand for resentencing. See United States v. Forrest, 402 F.3d 678, 684

(6th Cir. 2005) (“Sentencing courts must still [post-Booker] take the [G]uidelines into account and

must construe the [G]uidelines properly in doing so.”). In vacating Campbell’s sentence, we take

no position on the request for a downward departure he made below to the district court.

       Accordingly, Campbell’s sentence is VACATED and the case is REMANDED for

resentencing.




                                                -2-